DICKENSON, J.
The defendant deliberately tried to copy the plaintiff’s delivery trucks in color and design for the purpose of taking advantage of the good will the plaintiff had built up. The color scheme is the same, the symbol is prac' tically identical and the word “Home” adoptable to a pro' nunciation that would make it indistinguishable from “Hu' mor”.
*150Judgment is directed for the plaintiff to the extent that the defendant is enjoined from selling or offering for sale ice cream by the use of vehicle or foot-peddlers bearing or carrying signs such as are now displayed upon the defendant’s truck, under a penalty of $5,000. damages.